Name: Commission Regulation (EEC) No 1847/88 of 29 June 1988 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories ex 18 and 26) originating in Turkey
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe
 Date Published: nan

 30 . 6 . 88 Official Journal of the European Communities No L 163/ 19 COMMISSION REGULATION (EEC) No 1847/88 of 29 June 1988 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories ex 18 and 26) originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 3790/87 (4), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas Turkey has introduced administrative procedures to provide rapid information on the trend of trade in certain textile products ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in certain textile products referred in the Annex to this Regulation ; Whereas, in order to be effective, such administrative cooperation must have a consistent statistical basis ; Whereas it is appropriate that this Regulation should not apply in respect of those products referred to in the Annex to this Regulation, in so far as these originated in Turkey and have been introduced into the customs terri ­ tory of the Community prior to its entry into force, but have not been released into free circulation in the Community, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Commission Regulation (EEC) No 2819/79, the import document referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in Annex I only on presentation of an export information document corre ­ sponding to the specimen shown in Annex II or, where appropriate, of an export information document relating to cottage industry and folklore products corresponding to the specimen shown in Annex III . The said export information documents shall be issued by the Istanbul, Izmir (Smyrna) £ukurova and Bursa Garment Exporters' Associations. Any export advice note should be presented to the competent authorities in the Member States within one month of its date of issue. The import document referred to in Article 2 of Regula ­ tion (EEC) No 2819/79 may be used for two months from the date of issue . In exceptional circumstances that period may be extended by a month . Article 2 This Regulation shall enter into force on 1 July 1988 . It shall not apply in respect of products originating in Turkey which have previously been introduced into the customs territory of the Community, but which have not been released into free circulation in the Community. It shall apply until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2 . 1982, p. 1 . (2) OJ No L 113, 30. 4. 1986, p. 1 . (3) OJ No L 320, 15 . 12. 1979, p. 9 . ( «) OJ No L 356, 18 . 12. 1987, p. 18 . No L 163/20 Official Journal of the European Communities 30 . 6. 88 ANNEX I Category CN code Description Units Third country ex 18 6207 91 00 Men's or boys' bathrobes, dressing gowns and similar articles, other than knitted or crocheted, of cotton tonnes Turkey 6208 91 10 Women's or girls' negiiges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted, of cotton 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 1 000 pieces Turkey 6204 41 00 6204 42 00 6204 43 00 6204 44 00 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II 1 Exporter (name , full address, country) Exportateur (nom, adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Management year : AnnÃ ©e de gestion : '4 Category number : NumÃ ©ro de catÃ ©gorie : 5 Consignee (name , full address , country) Destinataire (nom, adresse complÃ ¨te , pays) EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer Copie Ã envoyer Ã l' importateur 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires II (2 ) In th e cu rr en cy of th e sa le co n tr ac t  D an s la m on na ie du co n tr at de vent e . 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS 12 Quantity (') QuantitÃ © 13 Value (J) fob Turkey Valeur fob Turquie 11 Combined nomen ­ clature (CN) codes Codes de la nomen ­ clature combinÃ ©e (NC) Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . 14 CERTIFICATION BY THE "TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned, certify the authenticity of the above information . / I1 ) Sh ow n et w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r categor y . In di qu er le po id s n et e n ki lo gr am m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la catÃ ©gori e . Je soussignÃ © certifie l'authenticitÃ © des informations donnees ci-dessus . At-Ã On-Le Signature Stamp-Cachet 15 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te, pays) class="page"> ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEXIII ANNEXE III ALLEGATO III  BIJLAGE III  ANEXO III (*) In th e cu rr en cy o f th e sa le co n tr ac t  u a n s ia m o n n a ie a u c o r ir a i a e ven ie . (3 ) D el et e a s appropria te .  B if fe r la (les) mentio n(s ) inutile(s). 1 · Exporter (name, full address, country) Exportateur ( nom , adresse complÃ ¨te , pays). ORIGINAL 2 No EXPORT INFORMATION DOCUMENT in regard to handlooms, textile handicrafts and traditional textile products of the cottage Industry DOCUMENT INFORMATION D'EXPORTATION relatif aux tissus tissÃ ©s sur mÃ ³tiers Ã main, aux produits textiles faits Ã la main et aux produits textiles relevant du folklore traditionnel, de fabrication artisanale 3 Consignee (name , full address , country) Destinataire (nom, adresse complÃ ¨te , pays) To be sent to the importer Copie Ã envoyer Ã ¡ l' importateur 4 Country of origin Pays^d'origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 9 Combined nomen ­ clature (CN) codes Codes de la nomen ­ clature combinÃ ©e (NC) 10 Quantity ( 1 ) QuantitÃ © 11 Value (J) fob Turkey Valeur fob Turquie This document must be presented to the competent authorities in the importer member country within one month of its date of isjsue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . 12 CERTIFICATION BY THE TURKISH EXPORTING ASSOCIATION  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a ) fabrics woven on looms operated solely by hand or foot (handlooms) (3) b ) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine (handicrafts) (3) c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community and the Associations shown in box No 13 Je soussignÃ © certifie que l'envoi dÃ ©crjt ci-dessus contient exclusivement les produits textiles suivants, relevant de la fabrication artisanale du pays figurant dans la case 4 a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) (3) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits au point a) et cousus uniquement Ã la main sans l'aide d'une machine (handcrafts)(3) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main, comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et les associations indiquÃ ©es dans la case 13. At-Ã On-Le 13 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te, pays) Signature Stamp-Cachet (&lt;) Sh ow n et w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r categor y . In di qu er le po id s n et e n ki lo gr am m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la catÃ ©gori e .